Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10420148.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Instant Application
US 10,420,148
Claim 21. A wireless communication device comprising: 

a transmitter configured to transmit a first frame including information to specify a plurality of resource units wherein the first frame is a trigger frame and the plurality of resource units include one or more random access resource units; 


a receiver configured to receive one or more second frames via the one or more random access resource units; and 

controlling circuitry configured to update a minimum value and a maximum value used to determine a first value range wherein the first value range is used to determine a first value which is used to determine whether to transmit in one of the one or more random access resource units, 









wherein the minimum value and the maximum value are used by a wireless communication terminal which maintains a result status of transmitting one of the one or more second frames, 

wherein the result status is either success or failure, 





wherein the transmitter is configured to 

transmit a third frame including the minimum value and the maximum value; and 

transmit a fourth frame including information to specify a plurality of resource units which include one or more of the one or more random access resource units, the fourth frame being a trigger frame, and 

wherein the wireless communication terminal having received the fourth frame acquires a transmission right for response to the fourth frame, based on a second value randomly selected from the first value range updated by the minimum value and the maximum value and 









the result status of transmitting one of the one or more second frames.


(claim 1: a transmitter configured to transmit a first type of frame including information to specify a plurality of frequency components to wireless communication terminals;) and (claim 15: wherein the first type of frame is a trigger frame for random access.)


(Claim 1: a receiver configured to receive at least one second type of frame via at least one of the plurality of frequency components)

(claim 1: and controlling circuitry configured to determine a first update value and a second update value for update of a first value range wherein the first value range is used by the wireless communication terminals in order to acquire a transmission right for response to the first type of frame based on a first value), (claim 4: wherein the first update value or the second update value indicates a maximum range as the first value range.) and (claim 5: wherein the first update value or the second update value indicates a minimum range as the first value range.)




(claim 1: wherein the first update value is used for update of the first value range by a first wireless communication terminal which failed to transmit the second type of frame among the wireless communication terminals; and the second update value is used for update of the first value range by a second wireless communication terminal which has succeeded to transmit the second type of frame among the wireless communication terminals)


(claim 1: wherein the transmitter is configured to transmit a third type of frame including at least one of the first update value and the second update value)

(claim 1: wherein the transmitter is configured to transmit a fourth type of frame including information to specify frequency components wherein the fourth type of frame is a trigger frame for random access)

(claim 1: wherein the first wireless communication terminal having received the fourth type of frame acquires a transmission right for response to the fourth type of frame, based on a second value randomly selected from the first value range updated by the first update value and a number of the frequency components specified in the fourth type of frame, and wherein the second wireless communication terminal having received the fourth type of frame acquires a transmission right for response to the fourth type of frame, based on a third value randomly selected from the first value range updated by the second update value.)

(claim 1: wherein the first update value is used for update of the first value range by a first wireless communication terminal which failed to transmit the second type of frame among the wireless communication terminals; and the second update value is used for update of the first value range by a second wireless communication terminal which has 


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in US 10420148 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 21-23 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411